Citation Nr: 1204826	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-18 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a mental condition.  

2.  Entitlement to an initial, compensable disability rating for service-connected erectile dysfunction.  

3.  Entitlement to a disability rating higher than 40 percent for service-connected degenerative disc disease of the lumbar spine.

4.  Entitlement to a disability rating higher than 20 percent for service-connected cervical strain.  

5.  Entitlement to a disability rating higher than 10 percent for service-connected right patellofemoral pain syndrome.  

6.  Entitlement to a disability rating higher than 10 percent for service-connected left patellofemoral pain syndrome.  

7.  Entitlement to special monthly compensation at a level higher than that provided by 38 U.S.C.A. § 1141(k) for loss of use of a creative organ.  

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in July 2008, October 2008, and October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

For reasons discussed below, the issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the veteran when further action is required on his part.


REMAND

By way of background, the evidence shows that, in a July 2008 rating decision, the RO granted entitlement to service connection for erectile dysfunction and special monthly compensation based on loss of use of a creative organ, both effective from October 2007.  In that rating decision, the RO also continued the disability ratings assigned to the Veteran's service-connected disabilities involving his lumbar spine (rated 40 percent disabling) and his bilateral knees (separately rated 10 percent disabling), but the RO denied entitlement to TDIU.  In August 2008, the Veteran disagreed with the RO's determination as to each claim addressed in the July 2008 rating decision and submitted an increased rating claim for his service-connected cervical spine disability, which was denied in an October 2008 rating decision.  

The Veteran perfected an appeal as to each issue addressed in the July and October 2008 rating decisions by submitting a timely substantive appeal.  See VA Form 9 dated June 2009.  On his substantive appeal, the Veteran indicated that he wanted a Board hearing in Washington, D.C (hereinafter a "Central Office hearing").  See Id.  

In January 2011, the Veteran was notified that the Central Office hearing he requested was scheduled for April 2011; however, the Veteran requested that hearing be rescheduled.  See February 2011 statement from the Veteran.  The Veteran's request was granted and, in April 2011, he was notified that his Central Office hearing was scheduled for May 2011.  However, the Veteran again requested that his hearing be rescheduled.  See statements from the Veteran dated April and May 2011.  

The Veteran's request was granted and, in May 2011, he was notified that his Central Office hearing was scheduled for August 2011.  However, in June 2011, the Veteran submitted a statement indicating that he would prefer to have his Board hearing at his local RO in St. Petersburg, FL.  See June 2011 VA Form 21-4138.  In August 2011, the Veteran submitted a copy of the same VA Form 21-4138, which also included written statements that he would like his hearing to be conducted via video conference.  

While it is not clear if the Veteran would prefer to have a Travel Board or video conference hearing, it is clear that he would like to present testimony before a Veterans Law Judge.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for the requested hearing.  Therefore, a remand is required in order to clarify whether the Veteran would prefer a Travel Board or video conference hearing and for the scheduling of the appropriate hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  

In addition to the foregoing, review of the record reveals that, during the pendency of the appeal mentioned above, the Veteran submitted a claim seeking service connection for a mental condition, which the RO denied in a September 2010 rating decision (issued in October 2010).  

In October 2010, the Veteran submitted a timely notice of disagreement as to the denial of service connection for a mental condition; however, because of the other issues currently on appeal before the Board, the RO has not, yet, had a chance to issue a statement of the case (SOC) addressing the Veteran's claim of service connection for a mental condition.  As such, the Board has no jurisdiction over this claim and the claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

As to the Veteran's claim of service connection for a mental disorder, the Board finds that the Veteran's claim includes all acquired psychiatric disorders that are reasonably encompassed by the evidence of record, including his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The medical evidence of record reflects various mental health diagnoses, including but not limited to attention-deficit hyperactivity disorder (ADHD), generalized anxiety disorder, and rule out bipolar disorder.  See VA treatment records dated May 2005 and June 2011.  As such, the issue on appeal has been recharacterized, as stated above, to encompass all currently diagnosed acquired psychiatric disorders reflected in the record.  

Accordingly, the case is REMANDED for the following action:


1. Provide the Veteran with a statement of the case on the issue of entitlement to service connection for an acquired psychiatric disorder based on consideration of all evidence of record.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).  

2. Request that the Veteran clarify whether he would prefer a Travel Board or video conference hearing.  

3. Thereafter, schedule the Veteran for a Travel Board or video conference hearing, as per the Veteran's request, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a) (2011), and as the docket permits.  

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, but he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


